DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 08/11/2020 and 05/19/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (US 2016/0167276).

With respect to claim 1, Yao teaches a mold for resin impregnation molding (“RTM apparatus”, Pa [0044] and Fig. 1), comprising:
an accommodating portion (“a molding unit 20”) which is able to accommodate a container body around which a fiber bundle is wound (“The molding unit 20 includes …a mold cavity 23 accommodating a pre-woven fiber object (a preform)”);
a storage portion (“a resin tank 13” in “a resin supply unit 10”) which is able to store an uncured resin having fluidity;
a flow path (“the resin filling piping 16”) which causes the resin to flow from the storage portion to the accommodating portion (“The resin supply unit 10 is connected with the molding unit 20 through the resin filling piping 16 and thus interconnects with the mold cavity 23, whereby the resin can be filled into the mold cavity 23.”); and
a pressure control unit (“an air compressing portion 11, a pressure regulator 12”) which controls a pressure which causes the resin stored in the storage portion to flow through the flow path to the accommodating portion (“control the filling pressure of a resin 50”).
It is noted that the limitation “which is able to accommodate a container body around which a fiber bundle is wound” is an intended use since Yao’s molding unit is capable of the claimed limitation. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2016/0167276) as applied to claim 1 above, and further in view of Yamamoto et al. (US 5,433,915).

With respect to claim 2, Yao as applied to claim 1 above teaches the storage portion and the pressure control unit, but does not specifically teach that the storage portion is configured to include an upper surface of an elastically deformable film member, and the pressure control unit is configured with a space which exposes a lower surface of the film member, and a passage which causes inflow of air into the space and outflow of air from the space.
In the same field of endeavor, apparatus for manufacturing composite articles, Yamamoto teaches that as a means for pressing the laid up materials inside of the molding jig from the outside through the overflow resin, there are a method of directly applying inert gas, such as N2, to the overflow resin (Fig. 2) and a method of applying either gas or liquid to the overflow resin through a diaphragm (Co 2 li 45-50) which is a method of providing a resin accumulating portion 26 at the inlet of the trap 25, closing the resin accumulating portion 26 by a diaphragm 27 inside of the trap 25, and applying pressure to the resin 22 (Co 4 li 19-22 and Fig. 3).
Since one would consider that Yamamoto’s pressure control unit performs directly applying air to the resin in the resin tank and Yamamoto teaches that directly applying gas to the resin and applying gas to the resin through the diaphragm are substitutable, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Yao with the teachings of Yamamoto and provide the diaphragm in the resin tank 13 and apply the air to the resin through the diaphragm in order to cause the resin filled into the mold cavity through the resin filling pipe 16.
Further, in this modification, the diaphragm in the resin tank 13 would be positioned above the resin, i.e., the storage portion would include a lower surface of the diaphragm. However, one would have found it obvious to put the resin tank 13 including the diaphragm upside down and apply the air to the bottom of the resin tank for the purpose of apply pressure to the resin, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

With respect to claim 3, Yao as applied to claim 1 above teaches the storage portion and the pressure control unit, but does not specifically teach that the storage portion is configured with an upper surface of a piston and an inner surface of a holding portion which holds the piston so that the piston is able to move up and down, and the pressure control unit is configured with a space which exposes a lower surface of the piston, and a passage which causes inflow of air into the space and outflow of air from the space.
In the same field of endeavor, apparatus for manufacturing composite articles, Yamamoto teaches that as a means for pressing the laid up materials inside of the molding jig from the outside through the overflow resin, there are a method of directly applying inert gas, such as N2, to the overflow resin (Fig. 2) and a method of operating a load controlled piston to apply a pressure to the overflow resin (Fig. 4) (Co 2 li 45-48 and 50-52).
Since one would consider that Yamamoto’s pressure control unit performs directly applying air to the resin in the resin tank and Yamamoto teaches that directly applying gas to the resin and operating a load controlled piston to apply a pressure to the resin are substitutable, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Yao with the teachings of Yamamoto and provide the load controlled piston in the resin tank 13 and apply the air to the resin through the piston in order to cause the resin filled into the mold cavity through the resin filling pipe 16.
Further, in this modification, the piston in the resin tank 13 would be positioned above the resin, i.e., the storage portion would include a lower surface of the piston. However, one would have found it obvious to put the resin tank 13 including the piston upside down and apply the air to the bottom of the resin tank for the purpose of apply pressure to the resin, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742